DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/06/2022, 08/28/2021 and 02/05/2021 have been fully considered but they are not persuasive.
With respect to applicant’s remarks concerning the related national stage application in Russia, note that the legal tests for patentability are not the same in every jurisdiction [e.g., just because an application is granted in one country, does not necessarily mean that said application will be granted in another country]; [e.g., the legal tests concerning obviousness are not the same in every jurisdiction, and the claimed invention(s) does/do not preclude rejection under 35 U.S.C. 103].
With respect to applicant’s arguments regarding the prior art rejections of claims 21-40 (which albeit having some minor changes, are overall identical to the previous corresponding claims 1 and 3-20), in particular that US 20140283523 (Menon) does not teach a means for independently adjusting the respective flow rates of the relatively high and low heating value gas streams, the examiner respectfully disagrees [e.g., refer to previous arguments submitted 02/05/2021].
In particular, Menon (Figure 3) clearly teaches a relatively high heating value gas source flow control valve (100) configured to control flow from said relatively high heating value gas source (78) to the means for blending (50, 74), and a relatively low heating value gas source flow control valve (102) configured to control flow from said relatively low heating value gas source (76) to the means for blending (see Fig. 3), and wherein both of the aforementioned valves may be controlled in accordance with an analysis (e.g., a measurement/reading) from an oxygen sensor (84, 86) that may be provided in the engine exhaust section/stream 28 (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]) [e.g., note and/or observe that both of the valves independently control flow from the respective gas sources 78, 76 prior to mixing/blending, both of the valves are operatively connected to the controller 80 (e.g., see the corresponding dotted lines extending between the respective valves and the controller), and both of the valves are downstream from (or controlled/operated) in accordance with a sensor 84, 86 that is disclosed as being (among other things) an oxygen sensor]; [e.g., the aforementioned excerpts further provide that the sensors 84, 86 may be oxygen sensors configured to measure oxygen in the engine exhaust stream 28, which places said oxygen sensor(s) downstream of/from the blended gas/fuel stream in at least one of the preferred embodiments per Menon].
As such, contrary to applicant’s assertion, Menon does in fact teach a means for independently adjusting the respective flow rates of the relatively high and low heating value gas streams.
The remainder of applicant’s arguments are addressed by the above remarks, such that the arguments regarding the dependent claims are merely assertions that the dependent claims are allowable by virtue of their dependency on the independent claims, and as such, for the same (or similar) reasons as discussed per the above remarks, are not persuasive.
In conclusion, while some of the claimed subject matter appears to be novel, there does not appear to be any claimed subject matter of which would not be fairly rendered obvious by the combination of analogous prior art references/teachings previously cited and discussed below [e.g., there does not appear to be any claimed subject matter of which would involve the exercise of inventive (or non-routine) skill]; [e.g., the heating values of the respective gas sources are well-known, and the subject matter per the applicable dependent claims is well-known in at least the general field(s) of endeavor concerning gas/fuel blending/mixing, combustion engine gas/fuel supply systems, natural gas fuel supply systems, etc.]. See detailed rejection below.
	
Claim Objections
Claims 21-22 and 37-38 are objected to because of the following informalities:
Claim 21, line 5 recites “the gas flows”, and should be corrected such that the term “the” is omitted [e.g., no antecedent basis]. Similarly, the latter recitations of “a gas flow” should be corrected to read “the gas flow” [e.g., see last 6 lines].
Claims 21, 37 and 38 each recite “the respective gas flow rates”, and should be corrected such that the term “the” is omitted [e.g., no antecedent basis].
Claims 22 and 37 each recite “an internal combustion engine” after an internal combustion engine has already been established, and should be corrected to read “the internal combustion engine” [e.g., see claim 21, line 2, and claim 37, lines 1-2 and the last 3 lines].
Claim 38, last line of step d) recites “respective”, and should be corrected to read “respectively”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 34 and 38 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar).
Regarding claim 21, Menon (Figures 1-5) teaches a system for producing a gaseous fuel stream of a desired composition for an internal combustion engine (see paragraphs [0004], [0015]), comprising:
 a relatively high heating value gas source (78) [e.g., natural gas];
a relatively low heating value gas source (76) [e.g., process gas, such as blast furnace gas];
a means for blending (50) the gas flows from the relatively high and low heating value gas sources to form a blended gas fuel stream (see Fig. 2 in conjunction with paragraph [0019]);
a means for analyzing [e.g., measuring] (80, 84, 86) the composition of said blended gas stream, said means for analyzing comprising an oxygen sensor (84, 86) which is (or may be) configured to measure oxygen in an engine exhaust stream (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28], and
a means for independently adjusting (80, 100, 102) the respective flow rates of the relatively high heating value gas source and the relatively low heating value gas source (see Fig. 3 in conjunction with paragraphs [0023], [0028], and [0031]) comprising:
a relatively high heating value gas source flow control valve (100) configured to control flow from said relatively high heating value gas source to the means for blending (see Fig. 3), the relatively high heating value gas source flow control valve being responsive to readings from the oxygen sensor(s) (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]); and
a relatively low heating value gas source flow control valve (102) configured to control flow from said relatively low heating value gas source to the means for blending (see Fig. 3), the relatively low heating value gas source flow control valve being responsive to readings from the oxygen sensor(s) (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]) [e.g., the aforementioned excerpts provide that the sensors 84, 86 may be oxygen sensors configured to measure oxygen in the engine exhaust section 28].
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources].
However, Bhatnagar teaches an analogous fuel gas blending control system (see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the heating values of the respective gas sources to be blended are well-known in the art (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Regarding claim 22, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches a means for supplying (20, 22) the blended gaseous fuel stream to the internal combustion engine (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]).
Regarding claim 25, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein the relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6).
Regarding claim 26, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least implicitly) wherein the relatively low heating value gas source comprises ambient air (see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide].
Regarding claim 34, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein:
said means for adjusting the respective flow rates of the relatively high and relatively low heating value gas sources comprises a programmable logic controller (80) [e.g., the programmable logic defined and/or encompassed by the controller 80] which receives input from the oxygen sensor (84, 86), and which is operatively connected to actuators on said flow control valves [e.g., implied via the dotted lines per Fig. 3] which can adjust flow rates through said flow control valves in response to a signal from said programmable logic controller (see Fig. 2-3 in conjunction with paragraphs [0023], [0031], [0033], lines 11-15); and
one or more digital processors (81) operatively coupled to said system (see Fig. 2).
Regarding claim 38, Menon (Figures 1-5) teaches a method for producing a fuel gas stream of a desired heating value (see paragraphs [0004], [0015]), from at least a relatively high heating value gas source (78) [e.g., natural gas] and a relatively low heating value gas source (76) [e.g., process gas], comprising the steps of:
a) providing a fuel gas blending system comprising:
	a means for blending (50) said relatively high and low heating value gas sources (see Fig. 2 in conjunction with paragraph [0019]); and
	a means for independently adjusting (80, 100, 102, 104, 106, 108, 110, 84, 86) the respective flow rates of said relatively high and low heating value gas sources (see Fig. 3 in conjunction with paragraphs [0023], [0031]);
b) flowing gas from said relatively high and relatively low heating value gas sources to said fuel gas blending system and blending said relatively high and relatively low heating value gases, forming a blended fuel gas stream (see Fig. 2-3 in conjunction with paragraph [0019]);
c) analyzing [e.g., measuring] (80, 84, 86) the composition of said blended fuel gas stream (Fig. 2-3 in conjunction with paragraphs [0023]-[0025]);
d) independently adjusting the flows of each of said relatively high and relatively low heating value gases, as required, by controlling a relatively high heating value gas source flow control valve (100) and a relatively low heating value gas source flow control valve (102) respectively, to yield a desired composition of said blended fuel gas stream (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]); and
e) flowing said desired composition of blended fuel gas to an internal combustion engine [e.g., via fuel nozzles 20, 22] (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]),
and wherein the control of both of the relatively high heating value gas source flow control valve and the relatively low heating value gas source flow control valve of step d) is (or may be) based on readings from an oxygen sensor (84, 86) in an exhaust stream of said internal combustion engine (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28].
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources].
However, Bhatnagar teaches an analogous fuel gas blending control system (see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the heating values of the respective gas sources to be blended are well-known in the art (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Claims 23-24, 28-29, 31-32, 37 and 39-40 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 6269656 (Johnston).
Regarding claim 37, Menon (Figures 1-5) teaches a system for producing a gaseous fuel stream of a desired composition for an internal combustion engine (see paragraphs [0004], [0015]), comprising:
a relatively high heating value gas source (78) [e.g., natural gas];
a relatively low heating value gas source (76) [e.g., process gas, such as blast furnace gas];
a means for blending (50) the relatively high and low heating value gas sources comprising one or more flow control valves (100, 102) configured to independently control gas flows from said relatively high and relatively low heating value gas sources, said gases flowing into an accumulator tank [e.g., a receptacle for holding, transporting, or storing fluids] (74) (see Fig. 2-3 in conjunction with paragraphs [0019], [0031]);
a means for analyzing [e.g., measuring] (80, 84, 86) the composition of the blended gaseous fuel stream comprising an oxygen sensor configured to measure oxygen in said exhaust stream (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28];
a means for adjusting (80, 100, 102, 104, 106, 108, 110) the respective flow rates of the relatively high heating value gas source and the relatively low heating value gas source comprising a programmable logic controller (80) [e.g., the programmable logic defined and/or encompassed by the controller] which receives input from the oxygen sensor (84, 86) which is (or may be) configured to measure oxygen in an exhaust stream from said engine, and which is operatively connected to actuators on said flow control valves [e.g., implied via the dotted lines per Fig. 3] and configured to individually adjust the respective flow rates through said flow control valves to the means for blending in response to a signal from said programmable logic controller (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025], [0031], [0033], lines 11-15);
a means for supplying (20, 22) the blended gaseous fuel stream to an internal combustion engine (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]); and
one or more digital processors (81) operatively connected to said system (see Fig. 2).
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources], wherein said relatively high heating value gas source comprises an oil and/or gas well.
However, Bhatnagar teaches an analogous fuel gas blending control system (see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Johnston (Figures 1, 3) also teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the heating values of the respective gas sources to be blended are well-known in the art (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]), and to have wherein said relatively high heating value gas source comprises a gas well as a modification (or alternative) to the system per Menon in view of Bhatnagar [e.g., additionally or alternatively having the natural gas source per Menon be provided from a gas well], in order to accordingly provide a recognized/well-known system for conducting natural gas to the internal combustion engine (see column 2, lines 48-50 and column 3, lines 36-44)
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claims 23 and 39, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively high heating value gas source comprises a gas stream from a gas well as a modification (or alternative) to the system per Menon in view of Bhatnagar [e.g., additionally or alternatively having the natural gas source per Menon be provided from a gas well], in order to accordingly provide a recognized/well-known system for conducting natural gas to the internal combustion engine (see column 2, lines 48-50 and column 3, lines 36-44)
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claims 24 and 40, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 23 and 39.
Regarding claim 28, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein said relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6). Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50); see motivation(s) as discussed with regard to claims 23 and 39.
Regarding claim 29, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least implicitly) wherein said relatively low heating value gas source comprises ambient air (see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide].
Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50); see motivation(s) as discussed with regard to claims 23 and 39.
Regarding claim 31, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein said relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6). Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 23 and 39.
Regarding claim 32, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least implicitly) wherein said relatively low heating value gas source comprises ambient air (see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide]. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 23 and 39.
Claim 27 is rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 20050132713 (Neary).
Regarding claim 27, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon fails to expressly teach wherein said relatively low heating value gas source comprises engine exhaust gas.
However, Neary (Figures 1-2) teaches an analogous engine system (see Fig. 1-2), and wherein the engine exhaust gas [e.g., a relatively low heating value gas source] is recycled and blended/mixed with a supply stream of fuel (see paragraph [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively low heating value gas source comprises engine exhaust gas as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., additionally or alternatively having the relatively low heating value gas source per Menon comprise engine exhaust gas], as suggested by Neary, in order to accordingly achieve desirably low exhaust emissions (see paragraphs [0016], [0036]) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in view of US 6269656 (Johnston) in further view of US 20050132713 (Neary).
Regarding claims 30 and 33, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to expressly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well (or wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source), and wherein said relatively low heating value gas source comprises engine exhaust gas.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (or wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source 7) (see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12).
Neary (Figures 1-2) also teaches an analogous engine system (see Fig. 1-2), and wherein the engine exhaust gas [e.g., a relatively low heating value gas source] is recycled and blended/mixed with a supply stream of fuel (see paragraph [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the relatively high heating value gas source comprises a gas stream from a gas well (or wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source) and wherein said relatively low heating value gas source comprises engine exhaust gas as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., additionally or alternatively having the relative high heating value gas source per Menon comprise a gas stream from a gas well and the relatively low heating value gas source per Menon comprise engine exhaust gas], as suggested by Johnston and Neary, in order to accordingly provide a recognized/well-known system for conducting natural gas to the gas turbine engine (see Johnston; column 2, lines 48-50 and column 3, lines 36-44) and accordingly achieve desirably low exhaust emissions (see Neary; see paragraphs [0016], [0036]) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claims 35-36 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 20070089423 (Norman).
Regarding claims 35 and 36, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to expressly teach wherein said relatively high heating value gas source comprises a containerized liquified gas source, and further comprises a heat exchanger which receives heat from an exhaust stream from said engine, and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source.
However, Norman (Figures 1-3) teaches an analogous engine system (10) [see title and paragraph [0006], last two lines], and wherein the relatively high heating value gas source [e.g., natural gas] comprises a containerized liquified gas source (LNG), and further comprises a heat exchanger (26, 30) which receives heat from an exhaust stream from the engine (20), and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source (see Fig. 1 in conjunction with paragraph [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively high heating value gas source comprises a containerized liquified gas source, and further comprises a heat exchanger which receives heat from an exhaust stream from said engine, and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., alternatively having a LNG source in addition to (or in lieu of) the natural gas source per Menon, such that exhaust heat from the engine can be utilized to facilitate an improvement in engine performance/power output], as suggested by Norman, in order to accordingly utilize exhaust heat from the engine so as to improve engine performance/power output (see Fig. 1-3 in conjunction with paragraphs [0019], [0022]) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747